Order entered November 30, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                                No. 05-20-00846-CV

                    ROBERT MCCORMICK, Appellant

                                       V.

                       EGAN NELSON, LLP, Appellee

              On Appeal from the 134th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-18-04179

                                     ORDER

      Before the Court is the November 23, 2020 second request of Tina

Thompson, Official Court Reporter for the 134th Judicial District Court, for an

extension of time to file the reporter’s record. We GRANT the request and extend

the time to December 2, 2020.


                                            /s/   BILL WHITEHILL
                                                  JUSTICE